         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Northern Division)

MICHELLE THIELE,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )
KATE SPADE, LLC                              )
d/b/a KATE SPADE NEW YORK                    )       Case No. ________________
10 Hudson Yards                              )
New York, NY 10001                           )
                                             )
SERVE ON:                                    )       JURY TRIAL DEMANDED
CT Corporation System                        )
28 Liberty Street                            )
New York, NY 10005                           )
                                             )
and                                          )
                                             )
TAPESTRY, INC.                               )
10 Hudson Yards                              )
New York, NY 10001                           )
                                             )
SERVE ON:                                    )
CT Corporation System                        )
28 Liberty Street                            )
New York, NY 10005                           )
                                             )
       Defendants.                           )

                                        COMPLAINT

       Plaintiff, Michelle Thiele, through undersigned counsel, files suit against Kate Spade,

LLC d/b/a Kate Spade New York, and Tapestry, Inc. and alleges as follows:

                               PRELIMINARY STATEMENT

       Defendant Kate Spade, LLC is a global life and style company that is a part of Defendant

Tapestry, Inc.’s house of brands. Defendants (herein referred to collectively as “Kate Spade” or

“Defendants” unless specifically enumerated otherwise) sell handbags, clothes, jewelry, and

                                                 1
              Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 2 of 21



accessories all premised on their claim that the brand stands for “optimistic femininity” and that

the “founding principles that define [their] style is synonymous with joy.” Since the suicide of

Defendants’ founder Kate Spade in 2018, Defendants have housed the Kate Spade New York

Foundation claiming to “inspire women to be the heroines of their own stories” and to support

mental health and suicide prevention in women.

         Notwithstanding Defendants’ stated mission of supporting women’s health and

preventing suicides, Defendants’ management and employees relentlessly targeted and retaliated

against Plaintiff, Michelle Thiele, who was a high achieving manager at one of Defendants’

stores, to the point where she attempted suicide. Defendants discriminated against Ms. Thiele on

the basis of disability and age, causing her to experience significant emotional distress before

ultimately losing her employment as the result of Defendants’ actions and failures to act.

Defendants’ conduct violated federal and state disability and age discrimination laws.

Defendants further intentionally infliction of emotional distress upon Plaintiff.

                                          THE PARTIES

         1.       Plaintiff Michele Thiele was an experienced and highly regarded manager at the

Kate Spade retail store located at 700 Premium Outlets Boulevard 700A, Hagerstown, Maryland

21740. She lives in Pennsylvania.

         2.       Kate Spade, LLC is company that was acquired by and is a part of the Tapestry,

Inc. house of brands. Kate Spade sells products online and in retail stores, including at a retail

store located in the Hagerstown Prime Outlets, located at 700 Premium Outlets Boulevard 700A,

Hagerstown, Maryland 21740. Kate Spade has in excess of 5,000 employees and annual revenue

over $500,000,000. Kate Spade is headquartered at 10 Hudson Yards, New York, New York

10001.



                                                  2
               Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 3 of 21



          3.       Tapestry, Inc. is a multi-national fashion holding company that owns Kate Spade

and claims that it is devoted to an inclusive and diverse workplace. It has its global headquarters

at 10 Hudson Yards, New York, New York 10001. Tapestry has over 12,000 employees and

revenue in excess of $5.8 billion dollars annually.

                                     JURISDICTION AND VENUE

          4.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343. The Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a)

          5.       Venue in this Court is proper because the events alleged occurred in this district.

                                 ADMINISTRATIVE EXHAUSTION

          6.       Ms. Thiele timely filed a charge with the United States Equal Employment

Opportunity Commission (EEOC), with a cross-filing with the Maryland Commission on Civil

Rights.

          7.       The EEOC issued a Right to Sue notice to Ms. Thiele on August 26, 2020.

                                         FACTUAL ALLEGATIONS

          8.       Michelle Thiele was born in 1964. She is a mother and wife who lives in

Pennsylvania and takes pride in her work and her family.

          9.       Ms. Thiele carries the emotional scars of a severely abusive childhood, a

childhood which included broken bones, loaded weapons, and fear. Sudden loud noises cause an

emotional and visceral reaction for Ms. Thiele.

          10.      Ms. Thiele has been diagnosed with Post-Traumatic Stress Disorder (PTSD),

anxiety and depression.




                                                     3
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 4 of 21



       11.     For Ms. Thiele, loud noises mean bad things are coming and transport her back to

a childhood where sudden loud noises meant a blow was sure to follow. Sudden, loud noises

trigger her PTSD.

       12.     Ms. Thiele’s PTSD, anxiety, and depression substantially limit her in the major

life activities of thinking, breathing, sleeping, and working.

       13.     Despite her traumatic childhood, Ms. Thiele worked for more than two decades in

retail earning accolades for her performance and leadership.

       14.     On June 15, 2015, she was hired to be an Assistant Store Manager at Kate Spade

New York in Hagerstown, Maryland.

       15.     She was quickly promoted to Store Manager in November 2015.

       16.     As a Store Manager, her job responsibilities included hiring and training staff,

driving business, inventory control, and visual merchandising.

       17.     Ms. Thiele’s leadership at Kate Spade was successful. She earned the highest

employee retention rate from among 72 stores, drove sales at the Hagerstown store to a $300,000

improvement over prior years, and achieved a 68-74% shrink improvement in inventory.

       18.     Because of her strong work ethic, leadership, and performance, Ms. Thiele was

tasked with assisting at struggling stores and hiring for new stores.

       19.     Ms. Thiele is described by other employees as a manager who lead by example,

who did whatever was asked of her, and who was “meticulously professional.”

       20.     In October 2016, a new, young, District Manager named Danielle Merecki came

on board as Ms. Thiele’s regional supervisor.

       21.     At that time, Ms. Thiele was one of only two full-time employees over the age of

40 at the Hagerstown store.



                                                  4
            Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 5 of 21



           22.   Ms. Merecki began targeting Ms. Thiele and the only other older, full-time

employee, Lori Kolb, with abusive and differential treatment in an effort to force them to resign

because of their age.

           23.   Younger workers received favorable treatment and were subjected to different

rules and standards.

           24.   Ms. Kolb soon resigned after being mercilessly berated by Ms. Merecki. The

“offense” for which Ms. Merecki berated Ms. Kolb was for having stood up for Ms. Thiele

against Ms. Merecki’s harassment.

           25.   Unlike Ms. Kolb who had the financial security to resign, Ms. Thiele needed the

income her job brought and had no choice but to take the humiliation and beg for her employer

to stop.

           26.   Kate Spade’s management and employees targeted Ms. Thiele’s PTSD and

anxiety in a management-orchestrated campaign that led to Ms. Thiele attempting suicide.

           27.   Ms. Merecki began firing off confetti canons at close range, unpredictably and

over Ms. Thiele’s express objection because she saw and enjoyed the terror it caused Ms. Thiele.

           28.   While Kate Spade does use confetti canons to celebrate achievements, when Ms.

Thiele had visible and obvious fear reactions to being startled by the canons, management began

using the canons not to celebrate but to taunt and humiliate Ms. Thiele.

           29.   The canons sounded like gunfire to Thiele and brought to the fore all the trauma

from Ms. Thiele’s childhood. Her fear was obvious and, in response, management laughed at her

fear in front of other employees. Management looked for ways to startle Ms. Thiele in an effort

to deliberately elicit a fearful response and then publicly humiliate her for that response.




                                                  5
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 6 of 21



       30.     Ms. Kolb witnessed some of these events and described Ms. Thiele’s palpable

fear and anxiety in response to the confetti canons as “obvious.”

       31.     Ms. Kolb did not witness this kind of treatment towards any of the younger

employees.

       32.     While Ms. Thiele and Ms. Kolb followed rules and were mercilessly targeted,

younger employees were permitted to work in a disheveled manner, smelling of alcohol. Some

younger employees regularly came to work without having bathed without consequence.

       33.     Ms. Thiele expressed to management that the confetti canons terrified her and

requested that Ms. Merecki either refrain from firing the canons off in her presence or give her

advance warning so that she could remove herself from the immediate area.

       34.     Instead, management continued firing confetti canons in close proximity to Ms.

Thiele and without warning.

       35.     Worse, management began an orchestrated campaign targeting Ms. Thiele’s

disabilities. At the direction of management, Kate Spade employees repeatedly planned and

executed “jump scares” of Ms. Thiele. For example, employees hid in movable shelving units

and jumped out to startle Ms. Thiele, laughing when they succeeded in scaring her.

       36.     Ms. Thiele’s response to confetti canons fired at close range and jump scares was

dictated by her PTSD.

       37.     No other employees at the time received this kind of treatment.

       38.     In December 2016, management directed an associate to jump out of the movable

shelving units in the storage area to frighten Ms. Thiele and then laughed at Ms. Thiele’s terror.




                                                 6
           Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 7 of 21



          39.     Again, in January 2017, management instructed another employee to jump out of

the same shelving units to startle Ms. Thiele, again laughing at her now predictable and sought

after response.

          40.     Again, in March 2017, management instructed a third employee to hide in the

shelving units and jump out to startle Ms. Thiele. Again, there was laughter at Ms. Thiele’s

expense.

          41.     In March 2017, management planned and directed a scheme to designed to

frighten Ms. Thiele. On March 27, 2017, Ms. Merecki called Ms. Thiele who was at the store.

Ms. Merecki informed Ms. Thiele that she was in Leesburg, Virginia some 75 miles away. Ms.

Thiele believed Ms. Merecki’s claims that she was in Virginia, but in reality, Ms. Merecki was

calling from the parking lot of the Hagerstown store. Ms. Merecki had an associate let her into

the store so that she could hide herself and then jump out and scare Ms. Thiele. Ms. Merecki

howled with laughter when she succeeded in frightening and causing a visible reaction in Ms.

Thiele.

          42.     Ms. Merecki also scheduled operational assessments without Ms. Thiele’s

knowledge at times when she knew Ms. Thiele would not be present. This is not typical practice

for Kate Spade New York as operational assessments are critically important and Store

Managers are therefore expected to be present and participate in the process. Ms. Merecki had

conducted an operational assessment in December 2016 when Ms. Thiele was not present at the

store.

          43.     On April 11, 2017, just weeks after Ms. Merecki planned and executed the plan to

scare Ms. Thiele in the store, she conducted a second operational assessment in 4 months without




                                                  7
          Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 8 of 21



Ms. Thiele present. This was not done at the 11 other regional stores. Again, it is expected that

during such assessments, the Store Manager will be present.

       44.     Ms. Thiele was constantly on edge, awaiting the next canon fired at close range or

jump scare. Her anxiety and PTSD were acutely activated. She had been not only repeatedly

scared, but these events were then followed by humiliation as management led other employees

to laugh at and ridicule her fear.

       45.     On April 19, 2017, Ms. Thiele had a scheduled conversation with Ms. Merecki to

discuss the upsetting, unusual, and discriminatory manner in which she was being treated. She

provided management with a letter in which she specifically requested that management either

stop firing the confetti canons or give her advance warning of the intent to fire off the canons so

Ms. Thiele could remove herself from the immediate area.

       46.     In response, Ms. Merecki indicated that she was going to get Human Resources

involved and suddenly created fault in Ms. Thiele’s performance which up until this point had

been lauded.

       47.     Instead of showing Ms. Thiele mercy, management retaliated against Ms. Thiele.

       48.     On April 26 2017, Ms. Merecki arranged the seating at a mandatory meeting in

DC. Management directed Ms. Thiele to sit right next to Ms. Merecki. After the meeting began,

Ms. Merecki fired confetti canons just inches from Ms. Thiele’s head.

       49.     Ms. Thiele was visibly terrified and physically shaking all over, to the point

where others commented and expressed concern for her.

       50.     As Ms. Merecki’s campaign escalated and was fueled by firing of the canons,

jump scares, and interference in management meetings for which Ms. Thiele was responsible,

Ms. Thiele’s anxiety increased.



                                                 8
          Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 9 of 21



        51.     Ms. Thiele felt that she could not escape the targeted campaign against her in her

workplace and her requests for mercy and accommodation had been ignored.

        52.     Ms. Thiele contacted the employee help line, but her workplace remained an

unsafe place for her.

        53.     Ms. Thiele experienced debilitating psychological symptoms. Her PTSD was so

activated that she was afraid all the time, everywhere waiting for the next jump scare or cannon.

        54.     In July 2017, Ms. Thiele attempted suicide to escape the pain of her workplace

and the acute activation of her disability related symptoms caused by Kate Spade. She was

hospitalized as a result.

        55.     On July 26, 2017, she applied for both FMLA and Short-Term Disability through

her employer.

        56.     In March 2018, she received Long Term Disability on the basis of the PTSD,

anxiety, and depression that was the result of her employment with Kate Spade New York.

        57.     However, on March 28, 2018, she received a letter from Nora Richardson, the

Director of Human Resources indicating that she had exhausted her job-protected leave pursuant

to the FMLA and that although her Long-Term Disability had been granted it did not provide job

protection. She was given until April 11, 2018 to have her physician complete and sign a

questionnaire and to authorize her physician to share information about her medical condition.

        58.     Ms. Thiele provided the requested documentation. Her treating source completed

the “Reasonable Accommodation Questionnaire” indicating that she had Post Traumatic Stress

Disorder, Anxiety Disorder, and Depressive Disorder as the result of her employment conditions.

Her treating source informed Kate Spade that she was expected to improve but that her co-

workers and management would need to be educated about PTSD and would need to be provide



                                                 9
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 10 of 21



accommodations in the workplace. Her treating source indicated on the Questionnaire that her

return was expected in three to six months. Her treating source further specified that beginning

in October 2016 several patterns of behavior from management including shooting off confetti

canons that replicated the sound of gun shots caused her trauma and triggered PTSD symptoms.

        59.    Ms. Thiele sought the reasonable accommodation that her employer stop firing

the confetti canons near her and cease efforts to startle her and jump out to scare her.

        60.    On April 11, 2018, Ms. Richardson in Human Resources sent Ms. Thiele an email

indicating that Tapestry would investigate all of the concerns outlined in the information Ms.

Thiele provided.

        61.    However, Kate Spade/Tapestry never even spoke to Ms. Thiele about the serious

events she had alleged.

        62.    No investigation was conducted in response to Ms. Thiele’s reports.

        63.    In June 2018, Ms. Richardson requested and was provided with a “Reasonable

Accommodation Follow-Up Questionnaire” in which Ms. Thiele’s treating source indicated that

as a result of the pattern of disturbing behavior by management, Ms. Thiele did not feel safe at

work.

        64.    No one ever spoke to Ms. Thiele about the deliberate pattern of abusive and

frightening behavior to which she had been exposed, yet Human Resources advised her on July

18, 2018 that the investigation into Ms. Merecki’s conduct was closed.

        65.    Just a week later, Ms. Thiele was notified that her employment was terminated

effective August 1, 2018.

        66.    Ms. Thiele was targeted based on age and disability, treated differently than

others, was denied reasonable accommodation, retaliated against, subjected to a hostile



                                                 10
           Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 11 of 21



workplace environment, and ultimately terminated in violation of both federal and state age and

disability laws.

          67.   Defendants acted with intent, malice, and reckless indifference to Ms. Thiele’s

rights.

          68.   As a result of Defendants’ conduct, Ms. Thiele suffered significant emotional

distress, humiliation, embarrassment, frustration, to the point of suffering physical symptoms and

attempting suicide.

          69.   Ms. Thiele has also lost wages and benefits as a result of her termination.

                                      COUNT I
                   TITLE I OF THE AMERICANS WITH DISABILITIES ACT
                                WORKPLACE HARASSMENT
                    FAILURE TO MAKE REASONABLE ACCOMMODATIONS
                                    TERMINATION

          70.   Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

          71.   Title I of the ADA states that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

          72.   Title I of the ADA defines discrimination to include “limiting, segregating, or

classifying a job applicant or employee in a way that adversely affects the opportunities or status

of such applicant or employee because of the disability of such applicant or disability.” 42

U.S.C. § 12112(b)(1).




                                                 11
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 12 of 21



       73.     Title I of the ADA defines discrimination to include “utilizing standards, criteria,

or methods of administration” that “have the effect of discrimination on the basis of disability.”

42 U.S.C. § 12112(b)(3).

       74.     Title I of the ADA further defines discrimination to include “not making

reasonable accommodations . . . unless such covered entity can demonstrate that the

accommodation would impose an undue hardship on the operation of the business of such

covered entity.” 42 U.S.C. § 12112(b)(5).

       75.     Title I of the ADA further defines discrimination to include “denying

employment opportunities” to an otherwise qualified employee “if such denial is based on the

need of such covered entity to make reasonable accommodation to the physical or mental

impairments of the employee or applicant.” 42 U.S.C. § 12112(b)(5).

       76.     Defendant Kate Spade is a covered employer with in excess of 500 employees.

       77.     Defendant Tapestry, Inc. is a covered employer with in excess of 500 employees.

       78.     Plaintiff is a qualified individual with a disability because her anxiety, depression,

and PTSD cause her to be substantially limited in the major life activities of, inter alia, thinking,

sleeping, interacting with others, and working.

       79.     When her PTSD is triggered, Ms. Thiele experiences heart racing, difficulty

sleeping, hypervigilance, nightmares, and debilitating anxiety.

       80.     Defendants discriminated against Plaintiff by targeting her on the basis of

disability and intentionally provoking her disability-related symptoms.

       81.     Defendants discriminated against Plaintiff by subjecting her to a hostile

workplace environment where employees knew of her disability and intentionally targeted her




                                                  12
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 13 of 21



disability by trying to startle and scare her despite repeated requests by Plaintiff not to do so

given her disabilities.

        82.     Defendants discriminated against the Plaintiff on the basis of disability by failing

to make reasonable accommodations.

        83.     Defendants discriminated against Plaintiff by terminating her on the basis of

disability.

        84.     Defendants’ failure to act with the most basic decency and compliance with the

ADA caused Plaintiff to experience trauma, fear, physical manifestations, and suicidal ideation.

        85.     Defendants’ conduct resulted in Plaintiff losing her employment and its wages

and benefits, with significant financial repercussions for Plaintiff.

        86.     Defendants’ conduct was intentional, and with malice or reckless indifference.

        87.     Defendants’ conduct caused Plaintiff to suffer physical, mental and emotional

suffering and financial harm.

                                       COUNT II
                          THE AMERICANS WITH DISABILITIES ACT
                                     RETALIATION

        88.     Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

        89.     The Americans with Disabilities Act (“ADA”) states that “[n]o person shall

discriminate against any individual because such individual has opposed any act or practice

made unlawful” by the ADA. 42 U.S.C. § 12203(a).

        90.     The ADA further states that “[i]t shall be unlawful to coerce, intimidate, threaten,

or interfere with any individual in the exercise or enjoyment of, or on the account of his or her

having exercised or enjoyed, or on account of his or her having aided or encouraged any other



                                                  13
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 14 of 21



individual in the exercise or enjoyment of, any right granted or protected by” the ADA. 42

U.S.C. § 12203(b).

       91.      Defendant Kate Spade is an employer with in excess of 500 employees.

       92.      Defendant Tapestry, Inc. is an employer with in excess of 500 employees.

       93.      Plaintiff is a qualified individual with a disability. She is substantially limited in

the major life activities of sleeping, interacting with others, thinking, and working.

       94.      Defendants discriminated against Plaintiff by targeting her and intentionally

provoking her disability-related symptoms.

       95.      Defendants retaliated against Plaintiff for requesting reasonable accommodations

by deliberately scaring her in ways Defendants had been informed were and had witnessed to be

triggers for her disability-related symptoms.

       96.      Defendants retaliated against Plaintiff for requesting reasonable accommodations

by terminating her.

       97.      Defendants retaliated against Plaintiff for reporting to management the

discrimination that she was being subjected to on the basis of her disability.

       98.      Defendants’ conduct resulted in Plaintiff losing her employment and its wages

and benefits, with significant financial repercussions for Plaintiff.

       99.      Defendants’ conduct was intentional, and with actual malice or reckless

indifference.

       100.     Defendants’ conduct caused Plaintiff to suffer physical, mental and emotional

suffering and financial harm.

                                   COUNT III
                    AGE DISCRIMINATION IN EMPLOYMENT ACT
                            WORKPLACE HARASSMENT
                 FAILURE TO MAKE REASONABLE ACCOMMODATIONS

                                                  14
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 15 of 21



                                         TERMINATION

       101.    Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

       102.    Defendants violated the Age Discrimination in Employment Act of 1967, as

amended, 29 U.S.C. §§ 621, et seq.

       103.    29 U.S.C. § 623(a)(1) states that it “shall be unlawful” for covered employers “to

discharge any individual or otherwise discriminate against any individual respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s age.”

       104.    29 U.S.C. § 623(a)(2) states that it “shall be unlawful” for covered employers “to

limit, segregate, or classify his employees in any way which would deprive or tend to deprive

any individual of employment opportunities or otherwise adversely affect his status as an

employee, because of such individual’s age.”

       105.    Plaintiff is over the age of 40.

       106.    Plaintiff is an otherwise qualified employee.

       107.    Defendants are covered entities subject to the ADEA.

       108.    Defendants engaged in conduct designed to target employees over the age of 40

with the goal of ending the employment of such individuals on the basis of age.

       109.    Defendants discriminated against Plaintiff by targeting her on the basis of age.

       110.    Defendants discriminated against Plaintiff by subjecting her to a hostile

workplace environment due to her age.

       111.    Defendants discriminated against Plaintiff by terminating her on the basis of age.

       112.    Defendants’ conduct resulted in Plaintiff losing her employment and its wages

and benefits, with significant financial repercussions for Plaintiff.



                                                  15
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 16 of 21



       113.     Defendants’ conduct was intentional, and with actual malice or reckless

indifference.

       114.     Defendants’ conduct caused Plaintiff suffer physical, mental and emotional

suffering and financial harm.

                                   COUNT IV
                     AGE DISCRIMINATION IN EMPLOYMENT ACT
                                  RETALIATION

       115.     Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

       116.     The Age Discrimination in Employment Act (ADEA) states that “[i]t shall be

unlawful for an employer to discriminate against any of his employees . . . because such

individual . . . has opposed any practice made unlawful by” the ADEA. 29 U.S.C. § 623(d).

       117.     Michelle Thiele is over the age of 40.

       118.     Defendants are covered entities pursuant to the ADEA.

       119.     Defendants engaged in conduct designed to target employees over the age of 40

with the goal of ending the employment of such individuals on the basis of age.

       120.     Defendants discriminated against Plaintiff by targeting her on the basis of age.

       121.     Defendants retaliated against Plaintiff for reporting to management the

discrimination that she was being subjected to on the basis of her age.

       122.     Defendants’ conduct resulted in Plaintiff losing her employment with its wages

and benefits, with significant financial repercussions for Plaintiff.

       123.     Defendants’ conduct was intentional, and with actual malice or reckless

indifference.




                                                 16
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 17 of 21



       124.    Defendants’ conduct caused Plaintiff suffer physical, mental and emotional

suffering and financial harm.

                                  COUNT V
                 MARYLAND FAIR EMPLOYMENT PRACTICES ACT
                           WORKPLACE HARASSMENT
                FAILURE TO MAKE REASONABLE ACCOMMODATIONS
                                TERMINATION

       125.    Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

       126.    The Maryland Fair Employment Practices Act states that an employer may not

“discharge, or otherwise discriminate against any individual with respect to the individual’s

compensation, terms, conditions, or privileges of employment because of” the individual’s age or

disability. Md. State Gov’t Art. § 20-606(a)(1)(i).

       127.    Employers may not “limit, segregate, or classify its employees or applicants for

employment in any way that would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect the individual’s status as an employee because of” the

individual’s age or disability. Md. State Gov’t Art. § 20-606(a)(2)(i).

       128.    Employers may not “fail or refuse to make reasonable accommodations for the

known disability of an otherwise qualified employee.” Md. State Gov’t Art. § 20-606(a)(4).

       129.    Employers may not “engage in harassment of an employee.” Md. State Gov’t

Art. § 20-606(a)(5); see also Md. State Gov’t Art. § 20-611.

       130.    Defendant Kate Spade is an employer with in excess of 500 employees.

       131.    Defendant Tapestry, Inc. is an employer with in excess of 500 employees.




                                                17
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 18 of 21



       132.       Plaintiff is an individual with a disability because her anxiety, depression, and

PTSD causes her to be substantially limited in the major life activities of, inter alia, thinking,

sleeping, interacting with others, working, and eating.

       133.       Plaintiff is over the age of 40.

       134.       Defendants discriminated against Plaintiff by targeting her on the basis of

disability and age and intentionally provoking her disability-related symptoms.

       135.       Defendants discriminated against Plaintiff by subjecting her to a hostile

workplace environment where employees knew of her age and disability and intentionally

targeted her disability by trying to startle and scare her despite repeated requests by Plaintiff not

to do so given her disabilities.

       136.       Defendants discriminated against the Plaintiff on the basis of disability by failing

to make reasonable accommodations.

       137.       Defendants discriminated against Plaintiff by terminating her on the basis of age

and disability.

       138.       Defendants’ failure to act with the most basic decency and compliance with the

Maryland Fair Employment Practices Act caused Plaintiff to experience trauma, fear, physical

manifestations, and suicidal ideation.

       139.       Defendants’ conduct resulted in Plaintiff losing her employment and its wages

and benefits, with significant financial repercussions for Plaintiff.

       140.       Defendants’ conduct was intentional, and with actual malice or reckless

indifference.

       141.       Defendants’ conduct caused Plaintiff suffer physical, mental and emotional

suffering and financial harm.



                                                     18
         Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 19 of 21



                                  COUNT VI
                   MARYLAND FAIR EMPLOYMENT PRACTICES ACT
                                 RETALIATION

       142.     Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

       143.     An employer “may not discriminate or retaliate against any of its employees”

because the individual has either “opposed any practice prohibited” by the Maryland Fair

Employment Practices Act, or “made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under” the statute. Md. State Gov’t Art. § 20-606(f).

       144.     Defendant Kate Spade is an employer with in excess of 500 employees.

       145.     Defendant Tapestry, Inc. is an employer with in excess of 500 employees.

       146.     Plaintiff is an individual with a disability.

       147.     Plaintiff is over the age of 40.

       148.     Defendants retaliated against Plaintiff for requesting reasonable accommodations

by deliberately scaring her in ways Defendants had been informed were and had witnessed to be

triggers for her disability-related symptoms.

       149.     Defendants retaliated against Plaintiff for requesting reasonable accommodations

by terminating her.

       150.     Defendants retaliated against Plaintiff for reporting to management the

discrimination that she was being subjected to on the basis of her age.

       151.     Defendants’ conduct resulted in Plaintiff losing her employment and its wages

and benefits, with significant financial repercussions for Plaintiff.

       152.     Defendants’ conduct was intentional, and with actual malice or reckless

indifference.



                                                   19
           Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 20 of 21



       153.       Defendants’ conduct caused Plaintiff to suffer physical, mental and emotional

suffering and financial harm.

                                    COUNT VII
             INTENTIONAL OR RECKLESS INFLICTION OF EMOTIONAL DISTRESS

       154.       Plaintiff, Michelle Thiele, repeats and re-alleges the foregoing paragraphs in

support of her claims.

       155.       Defendants knew that Plaintiff had intense physical and emotional reactions to

being startled.

       156.       Despite Defendants’ knowledge and Plaintiff’s requests that she be given advance

warning if confetti canons were going to be fired off near her, Defendants refused to comply and

in fact deliberately set off confetti canons in close proximity to Plaintiff without advance

warning.

       157.       Defendants knew or should have known that having employees and managers

hide in storage areas and jump out at Plaintiff would cause her to be afraid.

       158.       Defendants acted on their knowledge by intentionally or recklessly engaging in

conduct designed to scare Plaintiff.

       159.       Defendants’ conduct was extreme and outrageous.

       160.       Defendants knew or should have known that its conduct was likely to and did

cause severe emotional distress.

       161.       Plaintiff suffered physical and emotional harm as the result of Defendants’

conduct.

       162.       Defendants had no right or excuse to engage in such conduct.

       163.       Plaintiff did not consent to such conduct.




                                                   20
        Case 1:20-cv-03086-SAG Document 1 Filed 10/23/20 Page 21 of 21



                                DEMAND FOR JURY TRIAL

      Ms. Thiele demands a jury trial in this action for all claims so triable.



                                            RELIEF

   WHEREFORE, Ms. Thiele respectfully requests that the Court provide the following relief:

   a. Issue a declaratory judgment that Kate Spade discriminated against Ms. Thiele on the

      basis of disability and age subjecting her to emotional and financial harm and;

   b. Issue a declaratory judgment that Kate Spade retaliated against Ms. Thiele on the basis of

      disability and age subjecting her to emotional and financial harm and;

   c. Award compensatory damages;

   d. Award punitive damages;

   e. Award reasonable costs and attorneys' fees; and

   f. Award any and all other relief that may be necessary and appropriate.

                                                     Respectfully submitted,


                                                     s/ Mary C. Vargas
                                                     Mary C. Vargas
                                                     STEIN & VARGAS, LLP
                                                     10 G Street NE, Suite 600
                                                     Washington, DC 20002
                                                     Tel: (240)793-3185
                                                     Fax: (888) 778-4620
                                                     mary.vargas@steinvargas.com


Date: October 23, 2020




                                                21
